IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

PATRICE PAULINE DEVINE,
Plaintiff,
v. Case No. 3:18-cv-312-bbc
NANCY A. BERRYHILL,
Acting Commissioner of Social

Security,

Defendant.

 

ORDER ON THE PARTIES' ]OINT MOTION FOR REMAND FOR FURTI-IER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the power of this Court to enter a judgment affirming, modifying or
reversing the Commissioner’s decision With remand in Social Security actions under
sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light
of the parties' joint motion to remand this action, this Court now, upon substantive
review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing
the Commissioner’s decision with a remand of the cause to the Commissioner according
to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993),' Melkonyan v.
Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, an Administrative Law ]udge (AL]) will proceed through the
sequential disability evaluation process as appropriate and issue a new decision. If

warranted, the AL] will obtain supplemental vocational expert testimony.

so oRDERED this 2 "‘ uan of O‘>W 2018.

 

Honorable Barbara B. Crabb
United States District Court ]udge

 

